801 So. 2d 964 (2001)
Carl C. BECK, Sr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-3920.
District Court of Appeal of Florida, Second District.
November 16, 2001.
WHATLEY, Judge.
Carl Beck, Sr., appeals the order of the trial court summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Beck filed a properly sworn rule 3.850 motion, but in support of the motion, he filed two memoranda that amplified the claims in the motion and also added new claims of ineffectiveness of counsel, such as *965 counsel's failure to investigate self-defense as a defense. The memoranda were unsworn, and the trial court properly refused to consider them. See Brown v. State, 620 So. 2d 1076 (Fla. 2d DCA 1993). We affirm the order of the trial court without prejudice to Beck to refile the motion and the memoranda with the proper oaths included. See Pavey v. State, 720 So. 2d 563 (Fla. 2d DCA 1998); Brown, 620 So. 2d 1076. Beck shall have thirty days from the date of the issuance of the mandate following this opinion to file the motion and the corrected memoranda. See Pavey, 720 So. 2d 563.
Affirmed.
ALTENBERND, A.C.J., and NORTHCUTT, J., Concur.